Citation Nr: 0735299	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for infectious hepatitis.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision.  In January 
2007, the Board remanded for further development. 




FINDING OF FACT

The veteran's infectious hepatitis has not been manifested by 
intermittent fatigue, malaise, and anorexia; or, 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12-month 
period.


CONCLUSION OF LAW

The criteria for a compensable rating for infectious 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic 
Code (DC) 7345 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in February 2004 and February 2007, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim. 
 In the February 2007 letter, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured and the veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Analysis

The veteran contends that his hepatitis is more disabling 
than contemplated by the current non-compensable disability 
evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The veteran's infectious hepatitis has been rated under 38 
C.F.R. § 4.114, DC 7345 for chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
auto-immune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C) which provides a noncompensable rating for 
nonsymptomatic hepatitis.  A 10 percent rating is warranted 
for intermittent fatigue, malaise, and anorexia; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past 12-month period.  
38 C.F.R. § 4.114, DC 7345. 

The notes following DC 7345 provide as follows:  Note (1): 
Evaluate sequelae, such as cirrhosis or malignancy of the 
liver, under an appropriate diagnostic code, but do not use 
the same signs and symptoms as the basis for evaluation under 
DC 7354 and under a diagnostic code for sequelae.  (See 38 
C.F.R. § 4.14).  Note (2): For purposes of evaluating 
conditions under DC 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Note (3): Hepatitis B 
infection must be confirmed by serologic testing in order to 
evaluate it under diagnostic code 7345.  Id.

A September 2003 VA treatment record noted that testing 
revealed coagulation factor deficiency.  The practitioner 
explained that most coagulation factors are produced in the 
liver and given the veteran's jaundice in the past, he might 
have chronic live disease.  The practitioner noted that VA 
laboratory tests in 2001 showed normal liver function tests.  

VA afforded the veteran an examination in July 2004 for which 
the claims folder was reviewed.  The veteran indicated that 
in the past year he had occasional vomiting (once a week), 
denied any hematemesis or melena, and complained of 
occasional epigastric pain described as a cramping pain 
(three time a month, each episode lasting approximately five 
minutes) for which he could not identify associated 
aggravating or alleviating factors.  He also complained of 
intermittent burning pain in the stomach and esophageal area 
for the past year, which was most bothersome at night.  He 
took medication for this which provided relief but he could 
not identify aggravating or alleviating factors.  The veteran 
denied any fatigue, weakness, or history of ascites or 
jaundice.  While he indicated that he gained 40 pounds in the 
past year, he denied any extremity edema or abdominal 
swelling.  The veteran also denied any risk factors for 
chronic liver disease.

Examination of the veteran showed no evidence of jaundice, no 
abnormal yellowing of the whites of the eyes, palms of his 
hands, or nail beds.  There was no evidence of palmar 
erythema or spider angiomata.  The abdomen showed no evidence 
of superficial abdominal veins, and abdominal bowel sounds 
were normal in all quadrants.  Liver size was normal by 
percussion, approximately 9cm at the midclavicular line; the 
abdomen was soft and nondistended.  There was mild tenderness 
to deep palpation to the epigastric area with no evidence of 
rebound or guarding.  There was no tenderness to palpation 
over the liver, no masses or organomegaly, and the spleen was 
not palpable.  The following impressions were noted: 
infectious hepatitis by veteran's history, blood work done in 
September 2003 was negative for hepatitis B or C; and 
intermittent epigastric burning pain which appeared to be 
related to gastroesophageal reflux disease (GERD) rather than 
a liver abnormality as the veteran's description of his 
symptoms were consistent with GERD.  The examiner noted that 
the veteran's symptoms were relieved by Zantac, an H2 
histamine blocker, which reduced the amount of acid produced 
in the stomach as one of the first line medications for GERD.  
An impression of factor VII deficiency was also noted; the 
examiner noted that this is considered to be an inherited 
deficiency and not secondary to liver disease.  The examiner 
concluded that it was not felt that the veteran's bleeding 
abnormality suffered last year was secondary to his 
infectious hepatitis.

An addendum to that report noted that testing for hepatitis A 
confirmed that the veteran experienced an infection with 
hepatitis A in the past.  The examiner noted that hepatitis A 
is not a chronic infection and has no residual chronic 
effects once the veteran recovered from the initial 
infection.  Laboratory studies revealed that the veteran's 
liver was functioning normally at this time as the ultrasound 
revealed no liver abnormalities.  The examiner stated that 
the veteran was not felt to have any residuals from his 
original Hepatitis A in 1970.  The examiner further added 
that epigastric burning and Factor VII deficiency were not 
related to the veteran's past Hepatitis A infection.  The 
examiner concluded that the veteran did not display any 
functional limitations secondary to his past hepatitis 
infection. 

Based on the evidence, the Board finds that a compensable 
rating is not warranted for the veteran's disability.  The 
most significant issue in this case is that the veteran does 
not have any current active hepatitis A, B, or C or 
functional limitations as a result of past Hepatitis A 
infection.  Additionally, the veteran denied fatigue and 
weakness.  While he has complained of intermittent epigastric 
burning, this has been related to GERD and specifically found 
not to be related to his hepatitis.  Notably, the veteran has 
not been shown to have intermittent fatigue, malaise, and 
anorexia; or, incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12-month period.  See 38 C.F.R. § 4.114, DC 7345.  A 
compensable rating for hepatitis is thus denied. 

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  The existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. 
§ 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for infectious hepatitis is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


